Citation Nr: 1639625	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.   Entitlement to a disability rating in excess of 10 percent for a right knee disorder, from October 26, 2004 to June 9, 2014.

2.   Entitlement to a total disability rating based on individual unemployability from October 26, 2004 to June 9, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Alabama.

At the outset, the Board notes that additional evidence has been associated with the Veteran's claims file since the last issuance of the supplemental statement of the case (SSOC) in January 2016.  A review of these records reveal that the relevant records are essentially cumulative of evidence that was associated with the claims file prior to the last adjudication.  As such, there is no need to remand to allow for initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

With regard to the appeal period from October 26, 2004 to June 9, 2014, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record, which suggests that the Veteran may have been unemployable due to his service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)(when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the Board has jurisdiction over such issue from October 26, 2004, the date the Veteran filed his claim for an increased rating for his right knee. 



FINDINGS OF FACT

1.   Prior to June 9, 2014, the Veteran's right knee injury was manifested by flexion limited, at worst, to 125 degrees and extension limited, at worst, to 10 degrees, even when considering his pain.  Prior to June 9, 2014, the Veteran's right knee disability did not manifest by instability, subluxation, or occasional incapacitating exacerbations.

2.   Prior to May 4, 2005, the Veteran's did not meet the schedular criteria for a TDIU and extraschedular consideration is not warranted. 
 
3.   Since May 4, 2005, the Veteran's service-connected disabilities include posttraumatic stress disorder, rated as 50 percent disabling; right knee medial meniscectomy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left knee injury residuals, rated as 10 percent disabling (bilateral factor of 1.9 Percent for diagnostic codes 5261, 5261).  His combined evaluation from May 4, 2005 is 70 percent.

4.   Resolving all reasonable doubt in the Veteran's favor, since May 4, 2005, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.   The criteria for an initial disability rating in excess of 10 percent for a right knee injury are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5261-5003 (2015). 

2.   Prior to May 4, 2005, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).

3.   Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU since May 4, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.


II.   Right Knee Disability Rating

The Veteran seeks an evaluation in excess of 10 percent for his right knee disability prior to June 9, 2014.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran's right knee disability has been characterized as medial meniscectomy, right knee, postoperative (previous DC 5259) and the rating has been assigned under Diagnostic Code (DC) 5010-5261, the diagnostic codes for traumatic arthritis and limitation of extension.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5010, arthritis due to trauma and substantiated by X-ray findings must be evaluated under DC 5003, as degenerative arthritis.  DC 5003, in turn, states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, DC 5261).  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.


Under DC 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. Under DC 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees. 

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2015).

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under DC 5260 and DC 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate.  38 C.F.R. § 4.71a, DC 5257.

In addition VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Contentions

The Veteran contends that he is entitled to a higher disability rating for his right knee disability prior to June 9, 2014.  Specifically, the Veteran asserts that prior to June 9, 2014, his right knee gave way and he experienced pain almost constantly.  

Facts

Service connection was awarded for a right knee disability described as postoperative residuals of a medial meniscectomy of the right knee, and a noncompensable rating was awarded from April 18, 1972 under diagnostic code 5010.  The assigned rating was increased to 10 percent from October 26, 2004, to June 9, 2014, under diagnostic code 5010-5261.  Following a total knee arthroplasty of the right knee, the rating was temporarily increased to100 percent from June 9, 2014, and reduced to 30 percent from August 1, 2015, and is currently rated under diagnostic code 5055. 

The Veteran was afforded a VA examination for his right knee condition in July 2006.  On examination, the Veteran stated that he experienced right knee pain that was brought about with prolonged ambulation, heavy lifting, and climbing inclines.  The Veteran described occasional locking without swelling in the knee and denied weakness or restricted range of motion with flares.  The Veteran stated that during flares at work as a truck driver, he would stop the offending activity and take aspirin.  He would then notice an ease of symptoms after ten minutes at which time he would resume work-related activities.  The Veteran reported that he could no longer run, had a limit in incline climbing, limited his ambulation to a half a mile or less, and limited his lifting to 80 pounds or less.  The Veteran stated that he did not use a cane or brace for the condition nor was he incapacitated in the 12 months prior due to his right knee.  On physical examination, the Veteran walked with a normal gait; bilateral knee examination revealed normal appearing knees.  The examiner noted that there was a 4-cm horizontal scar over the medial aspect of the right knee that was flat, non-tender, non-adherent to underlying tissue and nontender to palpation.  There was no loss of subcutaneous tissue beneath the scar.  The Veteran's right knee was nontender to palpation and ligaments were tight to stress testing in all directions without evidence of ligament laxity.  The Veteran was able to extend his right knee to 0 degrees with pain onset at 10 degrees.  He was able to flex his right knee to 120 degrees with pain onset at 110 degrees.  The patella was normal without evidence of ligament laxity or crepitus.  There was no additional weakness or fatigability following repetitive stress testing against resistance involving the right knee.  The Veteran lacked 10 degrees full extension following repetitive stress testing against resistance, stating that the pain was the limiting factor.  The diagnostic impression was right knee degenerative joint disease, postop residuals medial meniscectomy, right knee. 

On VA examination in October 2009, the Veteran stated that he had continuing discomfort involving his right knee with locking, swelling, walking limitation of a half mile or less, and inability to run.  The Veteran's pain was medial and lateral, 5 on a scale of 10 with activity, and a 0 at rest.  The Veteran did not use external support, although he wore a brace on his left knee for recent symptoms unrelated to the military or his right knee.  On examination, it was noted that the Veteran had similar-appearing legs without any deformity or atrophy.  There was no heat, swelling, effusion, or instability of the right knee.  Patellofemoral crepitation was noted and his McMurray test was positive to the medial side.  The examiner noted that the Veteran's motion was 0-125 on the right with patellofemoral crepitation.  The Veteran was neurovascularly intact.  X-rays revealed rather marked medial compartment narrowing and on the lateral showed patellofemoral deformity medial condylar deformity with sclerosis and flattening and two loose bodies out posteriorly.  The diagnosis was degenerative joint disease, medial compartment and patellofemoral area, right knee.  The examiner opined that it is at least as likely as not that the Veteran's right knee condition is directly related to the Veteran's injury and subsequent surgery which occurred in 1967 when he was on military active duty.  The examiner noted that the Veteran did complain of pain, weakness, stiffness, swelling, and giving out, which he treated with rest and aspirin.  The examiner additionally noted that the Veteran had pain at the extreme of motion at 125 degrees.  The Veteran did not demonstrate any additional limitation with repetitive testing but described flare-ups when he overdoes.  No instability was noted.  After comparing the current study with the 2005 exam, the examiner indicated that in October 2009, there was moderate medial joint compartment narrowing with minimal patellofemoral spurring seen but with no joint effusion.  The impression was moderate genu varus, right knee.

The Veteran was afforded another VA examination for his right knee in September 2010.  The examiner noted that the Veteran's right knee symptoms are exactly as described in the October 2009 evaluation and his examination was likewise similar.  Range of motion testing revealed 0-135 on the left side and 0-130 degrees on the right side.  The Veteran was neurovascularly stable.  X-rays revealed degenerative changes on the right knee with medial narrowing and two loose bodies in the popliteal space and patellofemoral deformity as well as medial femoral condylar deformity with sclerosis and flattening.  The diagnosis was degenerative joint disease, medial compartment patellofemoral area, right knee.  The Veteran stated that he had pain, weakness, stiffness, swelling and giving out and he treated his right knee with rest, aspirin and "getting off it."  The Veteran experienced pain at the extreme of motion and indicated that he had pain, weakness, fatigability, and giving out with regard to his right knee.  There was no change of motion with repetitive use testing.  The Veteran had no instability.  When the current exam of the right knee was compared with the 2009 study, it was again noted that the Veteran had medial joint compartment narrowing unchanged together with patellofemoral spurring in the right knee.  The examiner opined that bony densities posterior to the right knee probably represented synovial osteochondromas.  No joint effusion was seen.  The impression was bilateral genu varus more marked on the right. 

In February 2011, the Board remanded the Veteran's claim, finding that while the October 2009 and September 2010 VA examiner did conduct range of motion testing, the examiner failed to note the degree of motion at which pain occurred, which is required to assess the level of functional loss in light of VA regulations.  In September 2015, the Board again remanded the Veteran's claim so that a retrospective opinion could be obtained.  An addendum medical opinion was obtained in December 2015.  The examiner opined that it was impossible to provide a retrospective opinion without using sheer speculation, because the opinion would need to be based on personal examination and observation.  The examiner explained, medical evaluation of an individual is a combination of medical knowledge, observation and tactile sense and the reading of report of someone else's evaluation does not afford the latter. 

In an October 2012 statement, the Veteran asserted that his right knee has pain in it most all the time and he is very limited in what he can do. 

An independent medical opinion was obtained in January 2016.  The medical officer opined that "[i]t is my medical opinion based upon review of the September 2009 and October 2010 VA examinations, both by J. Crow, that the Veteran's right knee range of motion was 0-125 and 0-130 with patellofemoral crepitation and with pain 5/10 with motion (based on examiner's statement): "[h]is pain is medial and lateral, 5 on a scale of 10 with activity, and 0 at rest."  Functional impairment was described "[h]e has had continuing discomfort involving his right knee with locking, swelling, walking limitation of a half mile or less, and inability to run.  He describes flare-ups when he overdoes."  The examiner additionally opined that beginning July 14, 2006 and prior to June 9, 2014, when the Veteran underwent his right knee total arthroplasty, it is at least as likely as not (50 percent probability or greater) the Veteran likely experienced functional loss due to pain, weakness, excess fatigability, coordination, flare-ups and/or repeated use, best characterized by progressional pain, decreased range of motion from approximately 0-130 flexion and patellofemoral crepitation in July 2006 to 10 degrees extension and 90 degrees flexion prior to surgery in June 2014, with continuing discomfort involving his right knee with locking, swelling, walking, limitation of a half mile or less, and inability to run." 

Analysis

Throughout the appeal period prior to June 9, 2014, there has been evidence of right knee osteoarthritis, with symptoms of pain and painful motion.  The Board observes that range of motion testing conducted from 2006 to 2010, revealed extension to 10 degrees, at worst, with some limitation of flexion, at worst reported to 125 degrees in 2009 and to 130 in 2010.  A retrospective medical opinion obtained in January 2016 revealed that the Veteran likely experienced functional loss due to pain, weakness, excess fatigability, coordination, flare-ups and/or repeated use, best characterized by progressional pain, decreased range of motion from approximately 0-130 flexion to 10 degrees extension and 90 degrees flexion prior to surgery in June 2014.

Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as there is no clinical evidence on file showing that his right knee flexion is limited to 30 degrees or right knee extension was limited to 15 degrees.  Essentially, a disability rating of 10 percent has been properly assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-208 (1995).

With consideration of the DeLuca and Mitchell factors, the 10 percent rating based on limitation of extension is proper.  Specifically, a retrospective medical opinion obtained in January 2016 revealed that the Veteran likely experienced functional loss due to pain, weakness, excess fatigability, coordination, flare-ups and/or repeated use, best characterized by progressional pain, decreased range of motion from approximately 0-130 flexion to 10 degrees extension and 90 degrees flexion prior to surgery in June 2014.  However, a rating in excess of the currently assigned 10 percent is not be warranted because there is no persuasive evidence of significant additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  As noted above, in January 2016 a medical opinion was obtained.  The examiner opined that beginning July 14, 2006 and prior to June 9, 2014, when the Veteran underwent his right knee total arthroplasty, it is at least as likely as not (50 percent probability or greater) the Veteran likely experienced functional loss due to pain, weakness, excess fatigability, coordination, flare-ups and/or repeated use, best characterized by progressional painful, decreased range of motion from approximately 0-130 flexion and patellofemoral crepitation in July 2006 to 10 degrees extension and 90 degrees flexion prior to surgery June 2014, with continuing discomfort involving his right knee with locking, swelling, walking, limitation of a half mile or less, and inability to run."  Therefore, as even the most favorable evidence does not show extension limited to 15 degrees or flexion limited to 30 degrees, an evaluation in excess of 10 percent is not warranted.

The Board acknowledges the Veteran's complaints of pain on VA examination in October 2009 and September 2010, and finds these statements to be credible.  In fact, the October 2009 VA examiner specifically noted that the Veteran does not symptom amplify.  Unfortunately, however, although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, the rating schedule does not provide a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain on activity and motion.  Therefore, an increased evaluation for the right knee based upon pain and functional impairment is not warranted.  38 C.F.R. § 4.40 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, for the period prior to June 9, 2014, the Veteran is already receiving the appropriate amount of compensation for the extent of his right knee limited motion, pain, and functional impairment, which includes locking, swelling, walking limitation of a half mile or less, and the inability to run based on the DeLuca and Mitchell factors.  

In addition, the probative medical evidence pertinent to the appeal period does not reflect that the Veteran's right knee condition has been productive of subluxation or instability.  Indeed, the October 2009 and September 2010 VA examiner specifically noted that the Veteran did not have instability.  There was also no indication of subluxation on examination.  Consistently, there have been no objective indications of instability, recurrent subluxation or dislocation on repeated testing.  While the Veteran has reported that his knee gives way, and the Board accepts his statements as credible, instability and recurrent subluxation or dislocation has not been demonstrated on objective testing.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, DC 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Next, turning to the remaining Diagnostic Codes, the Board notes that a disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the right knee.  With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint) and Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic), the evidence fails to reveal such impairment.  Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum and, as such, Diagnostic Codes 5262 and 5263, respectively, are inapplicable.  The Board notes that on VA examination in October 2009 and September 2010, genu vargus was found.  However, because genu recurvatum and genu vargus are two separate impairments, a separate rating under Diagnostic Code 5263 is not warranted. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal should be rated higher than the currently assigned 10 percent.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, as noted above, the Veteran is generally competent to report his subjective symptoms relating to the right knee.

Lay reports of symptoms and history associated with right knee disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the right knee condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the knee disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered whether a separate evaluation is warranted for right knee scar, mentioned on VA examination in October 2009 and September 2010. Under DC 7801, various ratings are warranted for scars other than the head, face, or neck, that are deep and nonlinear, depending on the total area affected; a 10 percent rating is warranted for such a scar affecting an area of at least 6 square inches (39 sq. cm.).  Under DC 7802, a 10 percent rating is warranted when a superficial and nonlinear scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under DC 7805, other scars, or scars evaluated under DC 7801, 7802, and 7804, are rated based on their disabling effects under an appropriate diagnostic code.

The Board acknowledges that the Veteran has at least one scar in the right knee area, resulting from surgery.  However, there is no indication that the scar or scars have been productive of symptomatology warranting a compensable evaluation under codes 7801 through 7805, during any portion of the appeal period.  No one scar or even group of scars has been reported as deep and nonlinear affecting an area of 6 inches or more, superficial and nonlinear affecting an area of at least 144 square inches or more, unstable or painful, or causing other disabling effects.

Therefore, the probative evidence of record does not show that a rating in excess of 10 percent is warranted under any potentially applicable Diagnostic Code.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's right knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, a rating in excess of 10 percent for a right knee disability must be denied. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the service-connected right knee condition been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the right knee disability at all points pertinent to this appeal.  The Board notes that the Veteran has indicated that he experiences pain, weakness, fatigability, stiffness, and giving way.  The Board considered this symptomatology in granting a 10 percent rating based on limitation of extension after considering functional loss.  Therefore, the Board finds that the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Additionally, the Board notes that there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right knee.

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met; referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.   Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Contentions

The Veteran contends that he is entitled to a TDIU.  Specifically, the Veteran has asserted that he finds it hard to remember things, he experiences concentration issues, and his legs give way.

(a)   TDIU from October 26, 2004 to May 4, 2005

From October 26, 2004 and prior to May 4, 2005, the Veteran's service-connected disabilities included posttraumatic stress disorder, rated as 50 percent disabling; left knee injury residuals with arthritis, rated as 10 percent disabling; and right knee medical meniscectomy with degenerative joint disease, rated as 10 percent disabling.  His combined rating was 60 percent.  Therefore, the Veteran does not meet the schedular criteria for TDIU from October 26, 2004 to May 4, 2005, and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claims that meet the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service. 

On the Veteran's application for increased compensated based on unemployability filed in May 2011, the Veteran asserted that his service-connected bilateral knee condition and acquired psychiatric disorder to include PTSD is what prevents him from securing or following substantially gainful occupation.  The Veteran's work history includes physical and sedentary work.  Specifically, the Veteran has worked as a janitor from October 2003 to February 2004, and also worked as a chemical operator until February 2004, which was his last full-time job.  On his application, the Veteran indicated that February 2004 is when his disability began to affect his full-time employment.  The Veteran stated that his leg was giving out on him.

On VA examination in February 2005, the Veteran stated that he was employed as a long distance truck operator.  The Veteran stated that he has to get up on his trailer and tie down tarps, but does not load or unload his vehicle.  The Veteran stated that he tries to get out of his truck at least once every four hours to walk around for a short distance to avoid stiffness in his body generally and in his knees specifically. 

In a statement submitted in April 2005, the Veteran reported that he was having trouble with his knee.  The Veteran also reported that when he hears sirens from police, medical, or fire rescue at night, he runs for cover from a sound sleep.  The Veteran stated that he does not watch war movies because they cause him to have nightmares.  The Veteran reported that at times, he wakes up under the bed or in the closet.  The Veteran reported that he does not get along with people very well.

Analysis

From October 26, 2004 and prior to May 4, 2005, the Veteran's service-connected disabilities included posttraumatic stress disorder, rated as 50 percent disabling; left knee injury residuals with arthritis, rated as 10 percent disabling; and right knee medical meniscectomy with degenerative joint disease, rated as 10 percent disabling.  His combined rating was 60 percent.  Therefore, the Veteran does not meet the schedular criteria for TDIU. 

Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based on a review of the record, prior to May 4, 2005, the Board does not find that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment and therefore referral to the C&P Director for extraschedular consideration is not warranted. 

Specifically, although the Veteran reported that he experiences knee pain, there is simply no evidence to suggest that this pain renders him unemployable.  Even accepting the Veteran's lay assertions that he quit his last job because his knee kept giving out on him, the Board notes that the Veteran has worked both sedentary and physical jobs.  Thus, even if the Veteran was not able to do physical labor because his knee would give way, there is no evidence to suggest that the Veteran would not be able to work sedentary employment.  Indeed, the evidence of record establishes that the Veteran was in fact able to maintain sedentary work at least until February 2005.  On VA examination in February 2005, the Veteran reported that he was employed as a long distance truck operator.  The Board finds these statements made in the course of being examined highly probative.

Additionally, with regard to the Veteran's PTSD, the Board finds that although the Veteran reported nightmares related to his PTSD, which he is certainly competent to provide, there is no indication that these nightmares render him unable to secure or follow substantially gainful employment.  Indeed, as noted above, until at least February 2005, the Veteran's nightmares did not render him unemployable.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  There is no doubt to be resolved and therefore referral to the C&P Director for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

(b)   TDIU from May 4, 2005

Since May 4, 2005, the Veteran is service connected for coronary artery disease, rated as 60 percent disabling, posttraumatic stress disorder, rated as 50 percent disabling, right knee, total knee arthroplasty, rated as 30 percent disabling; left knee, limitation of flexion with traumatic arthritis, rated as 10 percent disabling; left knee, injury residuals (limitation of extension, rated as 10 percent disabling; left lower lip carcinoma and left hairline basal cell carcinoma excision, rated as 10 percent disabling; hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; surgical scar, rated as 0 percent disabling. 

On the Veteran's application for increased compensated based on unemployability filed in May 2011, the Veteran asserted that his service-connected bilateral knee condition and acquired psychiatric disorder to include PTSD is what prevents him from securing or following substantially gainful occupation.  The Veteran's work history includes physical and sedentary work.  Specifically, the Veteran has worked as a janitor from October 2003 to February 2004 and from March 2006 to October 2008, and also worked as a chemical operator until February 2004, which was his last full-time job.  The Veteran's work from March 2006 to October 2008 paid $690 a month or $8,280 a year, which is below the poverty threshold of $10,400 for 2008.   The Veteran stated on his application that his left leg was giving out on him.  

VA treatment records indicate that the Veteran has experienced memory loss since July 2005.  

Social Security Records from July 2007 reveal that the Veteran stated that the reason he applied for SSI was that he can't keep a job, he [didn't] get along with people too well, and he has a lot of confusion.  The Veteran stated that he has conversations he is unable to remember.  The Veteran additionally stated that he cannot do any lifting or standing for any length of time because of his knees.  The Social Security examiner concluded that the Veteran's "psychologically-based symptoms would prevent him from maintaining adequate concentration, persistence and pace at the workplace."

VA treatment records from April 2013 indicate that the Veteran stated that the three biggest things that bother him are his knees, his poor memory, and his trouble with concentration.  That Veteran stated that he tries to mow his yard when he can for exercise, but doesn't get to do a lot of exercise because his legs give out on him.  The Veteran stated that his right knee aches if he stays on it and it also has locked and it pops every time he steps.  His left knee gives way without warning and there is swelling.  VA treatment records reveal that the Veteran did not refill a prescription in 8 months and stated "once in while I take it, take so damn much I forget."  

VA treatment records from August 2013 indicate that the Veteran has constant pain in the knees with crepitus and locking.

On VA examination in June 2014, the examiner noted that the Veteran was post-operative less than a week on his right knee.  The examiner noted that the Veteran constantly uses a brace for his knees, regularly uses a cane, and also was using a walker in June 2014 because of his surgery a week prior.  The examiner opined that the Veteran's knees do impact his ability to work.  The examiner stated that the Veteran must limit standing to 10-15 minutes and walking to 20 yards as a result of his knee condition. 

On neurological evaluation in February 2015, the examiner indicated that the Veteran experiences mild neurocognitive dysfunctions suggestive of diffuse, non-specific, underlying brain dysfunctions.  The results reflected impaired attention/concentration, visual-spatial nonverbal problem-solving deficits, but normal language and short-term memory test results.  The examiner stated that the pattern is not one that is associated with a primary memory disorder (dementia).  However, when seen in the context of the abnormal Minnesota multiphasic personality inventory (MMPI) profile, the results were consistent with stress-related cognitive issues.

VA treatment records from June 2015 indicate that the Veteran was contacted about his memory issues.  The records indicate that per neurological psychology recommendation, the Veteran needed to follow up in mental health as they felt this was stress related and not of a dementia-related source. 

VA treatment records from September 2015 indicate that the Veteran takes donepezil for memory and that he has chronic memory problems.  The Veteran stated that he got lost two months prior and the doctor thought he might have had a transient ischemic attack (TIA).  The Veteran stated that he has been lost before and the examiner recommended that he stop driving.  

On VA examination in October 2015 for his PTSD, it was noted that the Veteran has problems with short-term memory.  The examiner noted that the Veteran had a work history as a truck driver from 33 years.  The Veteran reported that his doctor took him off driving in 2004 due to the fact that he continues to become more confused.  The Veteran has some vocational training related to court reporting that he received prior to the military.  The examiner opined that the Veteran's PTSD symptoms should not interfere with his occupational functioning.

On VA examination in October 2015 for his coronary artery disease (CAD), the Veteran was unable to perform an exercise stress test because of his bilateral knee condition.  The Veteran's interview -based metabolic equivalent of task (METs) test revealed less than 3-5 METs.  The examiner noted that his METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4mph).  The examiner opined that the Veteran's heart condition does not impact the Veteran's ability to work. 

On VA examination in October 2015 for his hearing loss and tinnitus, the examiner opined that the Veteran's hearing loss and tinnitus do not impact the ordinary conditions of daily life, including the Veteran's ability to work.

VA treatment records from November 2015 indicate that the Veteran stated he experiences confusion problems and when he reads something, he forgets what he just read 15 minutes later.  The Veteran asserted that he was recently driving and 
and had to turn around at a church and go back to where he came from because he was lost.  On the way home, the Veteran stated that he missed a turn and kept driving until his daughter pointed it out that he missed the turn.  Treatment records indicate that no changes were made related to the Veteran's PTSD diagnosis and the Veteran and his physician had a long discussion about his attention problems, which the examiner stated are stress related, and not due to memory problems or dementia.  A November 2015 VA examination note reveals that the Veteran worked as a truck driver until his eyes caused him to quit.

VA treatment records from March 2016 the practitioner indicated that with the Veteran's medical problems and mental health problems, they feel it would be hard for him to find gainful employment. 

Analysis

Since May 5, 2005, the Veteran's service-connected disabilities include posttraumatic stress disorder, rated as 50 percent disabling; right knee medial meniscectomy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left knee injury residuals, rated as 10 percent disabling (bilateral factor of 1.9 Percent for diagnostic codes 5261, 5261).  His combined evaluation from May 4, 2005 is 70 percent.  Therefore, the Veteran is eligible for an individual unemployability rating if the evidence demonstrates that he is unable to secure or follow a substantially gainful occupation as a result of his disability, or disabilities.  

As noted above, on VA examination in June 2014, the examiner noted that the Veteran was post-operative less than a week on his right knee.  The Veteran underwent right knee replacement surgery in June 2014.  The examiner noted that the Veteran constantly uses a brace for his knees, regularly uses a cane, and also was using a walker in June 2014 because of his surgery a week prior.  The examiner opined that the Veteran's knees do impact his ability to work.  The examiner stated that the Veteran must limit standing to 10-15 minutes and walking to 20 yards as a result of his knee condition. 

With regard to the part-time job the Veteran held from March 2006 to October 2008, the Board notes that his annual income was $8,280, which is below the 2008 poverty threshold of $10,400 for 2008.  In Faust v. West, 13 Vet. App. 342, 356 (2000), the Court held actual employability is shown as a matter of law by substantially gainful employment.  This means employment that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works.  Id.  As the poverty threshold for one person was $10,400 in 2008 and the Veteran made less than that, the Board finds that he did not have substantially gainful employment from March 2006 to October 2008. 

The Veteran's work history included sedentary and non-sedentary work.  Given that the Veteran can only stand for a period of 10-15 minutes and additionally cannot walk more than 20 yards as a result of his knee condition, the Board finds that the Veteran would not be able to perform non-sedentary work.

Turning to sedentary work, the Board notes that the Veteran previously drove a truck for a living.  However, as noted throughout the Veteran's VA treatment records and October 2015 PTSD examination, the Veteran experiences stress-related confusion and short term memory loss.  Specifically, the Veteran has stated that he often forgets things and has a tendency to get lost.  On neurological evaluation in February 2015, the examiner indicated that the Veteran experiences mild neurocognitive dysfunctions suggestive of diffuse, non-specific, underling brain dysfunctions.  The results reflected impaired attention/concentration, visual-spatial nonverbal problem-solving deficits, but normal language and short-term memory test results.  The examiner stated that the pattern is not one that is associated with a primary memory disorder (dementia).  However, when seen in the context of the abnormal Minnesota multiphasic personality inventory (MMPI) profile, the results were consistent with stress-related cognitive issues.  While not explicitly stated, VA treatment records indicate that the Veteran is being treatment for his stress-related cognitive issues by mental health in conjunction with his PTSD.  Therefore, affording the Veteran the benefit of the doubt under Mittleider, the Board finds that because of his PTSD with stress-related cognitive issues, specifically, his impaired attention/concentration, and visual-spatial nonverbal problem-solving deficits, the Veteran would not be able to perform sedentary work.  See Mittleider v. West, 11 Vet. App. 181 (1998) (attributing all potentially service-connected symptoms to the Veteran's service-connected disability).

The Board finds that while not dispositive, the finding by the Social Security Administration that the Veteran's psychologically-based symptoms would prevent him from maintaining adequate concentration, persistence and pace at the workplace highly probative, as the decision was based on examination of the Veteran, and supported by clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the October 2015 VA examiner's opinion that the Veteran's PTSD symptoms should not interfere with his occupational functioning; however, as there was no rationale provided for this conclusion, the Board affords this examination little probative weight.

The Board additionally notes that the Veteran's PTSD has been rated as 50 percent disabling.  In order to be rated at 50 percent, there must be occupational and social impairment with reduced reliability and productivity.  Therefore, resolving all reasonable doubt in favor of the Veteran, and considering his physical as well as mental service-connected disabilities, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reasonable of his service-connected disabilities and, as such, a TDIU is warranted from May 4, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disorder, from October 26, 2004 to June 9, 2014, is denied. 

Entitlement to a total disability rating based on individual unemployability prior to May 4, 2005, is denied.

Entitlement to a total disability rating based on individual unemployability from May 4, 2005, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


